Vacated and Remanded and Memorandum Opinion filed January 8, 2009







Vacated
and Remanded and Memorandum Opinion filed January 8, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00537-CV
____________
 
JERRY D. PATTERSON, JP ENTERPRISES
AND JOHN PEARCY, Appellants
 
V.
 
HOUSTON BOATING CENTER, Appellee
 

On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No.
2003-52039

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 12,
2008.
On
December 19, 2008, the parties filed a joint motion to set aside or vacate the
judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
we vacate the judgment signed March 12, 2008, and we remand the cause to the
trial court for rendition of judgment in accordance with the parties= agreement.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.